In re Fick, Greg; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. A, No. 02-5714; to the Court of Appeal, Fifth Circuit, No. 04-KH-229.
Granted for the sole purpose of transferring the application to the district court for enforcement of its order of January 30, *1862004 in which it ordered that relator be provided with copies of his Boykin and sentencing transcripts, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.